    Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 1 of 37
                                                       ,,rr=========;:;::::::;J
                                                        USDC SONY ·..
                                                        DOCUMENT               ,
UNITED STATES DISTRICT COURT                            ELECTRON ICALL V FILED              I
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x                 DOC #: _ _      ~1--+-1+...,,,...+--1
                                                        DATE FILEp:                  '/
COMMODITY FUTURES TRADING COMMISSION,

                            Plaintiff,
                                                     ·18 Ci v . 8 914    (VM)
        - against -
                                                     DECISION AND ORDER
TFS-ICAP, LLC, et al.,

                            Defendants.
--------------------------------------x
VICTOR MARRERO, United States District Judge.

        Plaintiff Commodity Futures Trading Commission                  ("CFTC"

or the "Commission")          brings this action against defendants

TFS-ICAP,     LLC,      TFS-ICAP Ltd.    (together with TFS-ICAP,           LLC,

"TFS-ICAP" or the "Corporate Defendants"), Ian Dibb ("Dibb"),

and Jeremy Woolfenden ("Woolfenden," and together with Dibb,

the     "Indi victual    Defendants")     (collectively,   "Defendants") .

The complaint alleges violations of the Commodity Exchange

Act     ( the "Act")    and associated Commission regulations.               ( See

"Complaint," Dkt. No. 5, '.lI'.lI 151-85.)

        Before the Court are the pre-motion letters submitted by

Woolfenden seeking le.ave to             file   a motion to dismiss           the

Complaint.      The Court construes such letters as a motion by

Woolfenden to dismiss the Complaint 1 pursuant to Rule 12 (b) ( 2)

of the      Federal Rules of Civil         Procedure   ( "Rule 12 (b) ( 2) ")



1 Kapitalforeningen L~gernes Invest v. United Techs. Corp., 779 F. App'x
69, 70 (2d Cir. 2019) (Mem.) (affirming district court ruling deeming
exchange of letters as motion to dismiss).
    Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 2 of 37



(the "Woolfenden Motion"). For the reasons set forth below,

the Woolfenden Motion is DENIED.

                             I .     BACKGROUND 2

        TFS-ICAP,    LLC is a      United States entity and TFS-ICAP

Ltd.     is   a   United   Kingdom entity.         The    entities      have   been

registered with the CFTC as introducing brokers since January

2013 and November 2015, respectively. The CFTC alleges that,

from at least 2008 to 2015               (the "Relevant Period"), brokers

at     TFS-ICAP    offices   in    the    United    States      and   the    United

Kingdom deceived their clients by "flying prices/rates" and

"printing/calling          trades"              that      is,     the       brokers

communicated to their clients fake bids and offers and fake

trades in the foreign exchange                ("FX")     options market.       TFS-

ICAP brokers flew prices and printed trades by phone, instant

message, and on Volbroker (TFS-ICAP's proprietary electronic

trading platform).

        The CFTC further alleges that the practices of "flying

prices" and "printing trades" were a core part of TFS-ICAP's

broking business. According to the CFTC,                    the intent behind

flying prices and printing trades was "to give clients the


2 Except as otherwise noted, the factual background below derives from
the Complaint and the facts there pleaded, which the Court accepts as
true for the purposes of ruling on a motion to dismiss. See infra Part
II. Except where specifically quoted, no further citation will be made to
the Complaint.

                                          2
 Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 3 of 37



impression          that     there       was     more          liquidity        on    TFS-ICAP's

platform than there actually was and to induce traders to

transact at times and prices that they would not otherwise

have transacted."                (Id.    <JI   51.)       From at     least      2012     through

August       2015      (the        "Charging              Period"),       these        practices

constituted violations                  of     Sections         4b (a) ( 2) ,    6 ( c) ( 1) ,    and

4c(a) (1)-(2) of the Act, 7 U.S.C.                        §§   6b(a) (2), 9(1), 6c(a) (1)-

(2)   (2012)         ("Section          4b(a)(2),"             "Section         6(c)(l),"         and

"Section        4c(a) (1)-(2),"                respectively) ,             and        Commission

Regulation          180.1,       17     C.F.R.        §    180.1     (2018)          ("Regulation

180 .1") .    The     Complaint           further          contends      that        TFS-ICAP      is

liable for those violations pursuant to Section 2 (a) (1) (B) of

the Act, 7 U.S.C.            §   2 (a) (1) (B)        (2012)     ("Section 2 (a) (1) (B) "),

because the brokers engaged in the fraudulent conduct within

the scope of their employment.

      The Complaint also alleges violations of the Act and its

associated      regulations             by the            Indi victual   Defendants.             Dibb

became the CEO of TFS-ICAP in 2011,                              and Woolfenden was the

Global       Head    of    Emerging            Markets         of   TFS-ICAP         during       the

relevant times. According to the CFTC,                               Dibb and Woolfenden

engaged in the underlying violations as well as supervisory

failures due to their alleged knowledge and/or encouragement

of the deceptive practices described above.                                     The Complaint


                                                  3
 Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 4 of 37



therefore contends that Dibb and Woolfenden are liable for

all of the under+ying violations pursuant to Sections 13(a)

and 13(b)      of the Act,          7 U.S.C.          §§     13c(a),      13c(b)        (2012)

("Section 13(a)" and "Section 13(b)," respectively), as well

as    their    failure        to    supervise             pursuant        to    Commission

Regulation      166.3,       17    C.F.R.       §    166.3       (2018)        ("Regulation

166.3").

      The CFTC brings this action pursuant to Section 6c of

the Act,      7 U.S.C.   §    13a-1       (2012)      ("Section 6c"),            to enjoin

Defendants'      prohibited         acts     and      practices          and     to   compel

Defendants' compliance with the Act. The CFTC also seeks civil

monetary penalties and such other equitable relief, including

but not limited to disgorgement, as the Court deems necessary

and appropriate.

      Consistent with             the   Court's           Indi victual    Practices,        on

February 11, 2019, counsel for Woolfenden wrote to the CFTC

regarding an anticipated motion to dismiss the Complaint. 3

("February 11 Letter," Dkt. No. 38.) Woolfenden argues that

the   Complaint     against         him     should          be   dismissed        for    four

reasons.      Woolfenden's          first           and     primary       argument         for



3 The Court has a:lso received pre-motion letter exchanges from the
Corporate Defendants and Dibb. Each of those letter exchanges also
contemplates a motion to dismiss the Complaint. For the reasons set forth
infra Section III.C, the Court in this Order addresses only the letter
exchange between Woolfenden and the CFTC.
                                            4
 Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 5 of 37



dismissal is that the Court lacks personal jurisdiction over

Woolfenden, and the Complaint should therefore be dismissed

pursuant       to    Rule     12(b) (2).     Woolfenden,           a   United     Kingdom

citizen who resides in that country,                        argues that the Court

lacks    general          jurisdiction over him because "the paradigm

forum    for        the    exercise     of       general     jurisdiction         is     the

individual's domicile," which for Woolfenden is the United

Kingdom.    (Id. at 1          (quoting Daimler AG v. Bauman,                   571 U.S.

117, 137    (2014)) .) Woolfenden contends that the Court lacks

specific jurisdiction because none of Woolfenden' s                               alleged

contacts with the forum state or the entire United States

satisfy the test for specific jurisdiction. He argues that

his alleged contacts with the forum all occurred prior to the

alleged misconduct             and/or    were       not    created by Woolfenden

himself.    (See id. at 1-2.) He also argues that the exercise

of personal jurisdiction in this case would not comport with

the traditional notions of fair play and substantial justice

because "Woolfenden has lived and worked in the U.K. during

the entire charged period" and "[his] exclusion from the case

would in no way prevent               [the CFTC]           from pursuing its case

against TFS-ICAP." (Id. at 3.)

        Al though Woolfenden centers his                    argument      in favor of

dismissal       on        personal    jurisdiction,           he       presents        three


                                             5
 Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 6 of 37



additional reasons why,                in his view, the Complaint warrants

dismissal.          First,     Woolfenden          argues     that       the     allegations

prior to       September 2013            are       time-barred because under                  28

U.S.C.    Section 2462,            plaintiffs must file suit within five

years from the date when their claim first accrues. Second,

Woolfenden          argues     that     the        allegations          dating       to   after

September 2013 fail to satisfy the standards of Rule 8(a) or

the heightened pleading standards of Rule 9(b) of the Federal

Rules    of    Civil         Procedure        ("Rule       9(b)"        and    "Rule      8(a),"

respectively). Third, Woolfenden posits -- without citing any

authority -- that the practice of "flying prices" does not

violate       the    Act      because     (a)       "flying        is    not     a   material

misrepresentation             as      required"        under       the        statutory      and

regulatory provisions at issue,                      (b)    "[flying] does not meet

the definition of 'transaction' under Section 4c(a) (2)," and

( c)   "there has been no               fair       notice    that alleged              'flying'

violates any U.S. laws." (Id.)

        By letter dated February 22, 2019, the CFTC responded to

Woolfenden's February 11 Letter, arguing that the Complaint

against him would survive a motion to dismiss.                                 ("February 22

Letter," Dkt.          No.    4 0.)    The CFTC argues that the Court has

personal jurisdiction over Woolfenden because "his actions

caused the underlying misconduct at issue in this case." (Id.


                                               6
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 7 of 37



at    1.)    According         to   the    CFTC,           Woolfenden    trained     and

encouraged TFS-ICAP brokers                    to make misrepresentations             to

clients based in the United States; Woolfenden, from TFS-ICAP

offices in London, through at least mid-August 2015, directly

supervised and managed TFS-ICAP brokers located in the United

States; and Woolfenden registered with the CFTC in the United

States. The CFTC notes that "[t]he minimum contacts test is

satisfied 'where the defendant purposefully availed itself of

the privilege of doing business in the forum and could foresee

being haled into court there.'"                     (Id. at 2 (quoting Cohen v.

BMW   Investments        L.P.,      144   F.       Supp.    3d 492,     499   (S.D.N.Y.

2015)).)     In light of that test,                      the CFTC posits that the

allegations       in     the     Complaint          sufficiently        establish    the

Court's personal jurisdiction over Woolfenden.

       The CFTC also responds to Woolfenden's other argu~ents.

First,      the   CFTC    argues      that         the    allegations     relating    to

conduct prior to September 2013 are permissibly included in

the Complaint, because "allegations dated outside the statute

of limitations are permitted to support a claim arising from

allegations within the limitations period."                           (Id. at 3 n.4.)

Second,     the CFTC disputes Woolfenden' s                    characterization of

the level of specificity included in the Complaint, arguing

that its allegations satisfy the pleading standards of Rule


                                               7
 Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 8 of 37



9 (b)   and Rule    8 (a) .   Third,      the CFTC disputes Woolfenden' s

argument regarding whether the practice of "flying prices"

violates      the   Act.      The    CFTC       instead    contends        that   "the

Complaint adequately alleges that the conduct at issue was

'material' to traders, the definition of 'transaction' under

the     Act   is    sufficiently         broad,      and     the    statutes       and

regulations at issue plainly make deceptive practices -- like

'flying,' as alleged -- illegal and thus provide fair notice."

(Id. at 3 (citations omitted).)

        By letter to the Court dated March 15,                     2019,    the CFTC

requested that the Court set a deadline for the Individual

Defendants     to    respond        to   the     Complaint    because       "neither

defendant has notified the court in writing of his intention

to proceed with                     a motion      [to dismiss]."       ("March 15

Letter," Dkt. No. 41, at 1.)

        Woolfenden, by letter dated March 21, 2019, responded to

the CFTC' s March 15 Letter,                asking the Court to grant his

request for leave to file a motion to dismiss.                         ("March ·21

Letter," Dkt. No. 43.) In addition, Woolfenden replied to the

CFTC's arguments regarding personal jurisdiction, reiterating

his position that the Court lacks personal jurisdiction over

him.    Woolfenden argues that "[t] he CFTC' s                 reliance on the

fact that the contacts must be with 'the United States, not


                                            8
 Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 9 of 37



just New York,' does not help, because its allegations do not

establish        a     'substantial             connection'        created     by     the

'defendant       himself'       with          the   United      States."    (Id.    at   1

(citations       omitted).)         Woolfenden           also    contends    that    the

allegations           in      the        Complaint            regarding     Woolfenden

"encourage[ing]" New York brokers to "fly prices" and "print

trades" are vague and conclusory,                        and thus insufficient to

establish that Woolfenden directed his conduct at the United

States.     (Id.)      Woolfenden further argues that the Complaint

fails to allege that Woolfenden was "a 'primary actor' of ~he

transactions in New York at issue" and that that "occasional

electronic communications with persons in the forum state" -

- such as those alleged in the Complaint -- fail to establish

personal    jurisdiction.            (Id.      at 1-2.)       Similarly,    Woolfenden

argues that the allegations in the Complaint regarding his

presence at and participation in conversations during which

there     were       discussions         of    "flying     prices"    and    "printing

trades"      are       "far        too        vague"     to     establish     personal

jurisdiction.          (Id.   at    3.)       Finally,    Woolfenden argues         that

" [ f] orcing    [him]     to litigate across the Atlantic would be

unduly burdensome and would abridge principles of comity,"

thus warranting dismissal of the Complaint against him.                             (Id.)




                                                9
    Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 10 of 37



         On April 5, 2019, the Court held a telephone conference

with counsel for the CFTC and counsel for Woolfenden                         (the

"April 5 Telephone Conference") .            ( See Dkt. Minute Entry for

4/5/2019.) During the April 5 Telephone Conference, the Court

heard arguments from the parties and made certain preliminary

findings. The Court advised the parties of its view that the

Complaint appears to contain sufficiently particular factual

allegations supporting the CFTC's legal claims to survive a

motion to dismiss pursuant to Rule 12(b) (6), but it directed

the parties to submit additional letters regarding the issue

of personal        jurisdiction.   The Court set a           schedule for an

exchange      of    additional     letters       regarding    the    issue     of

personal jurisdiction. Finally, the Court suggested that it

would deem Woolfenden's February 11 Letter and the March 21

Letter as a motion to dismiss.         4


         Pursuant to the Court's directive, Woolfenden submitted

a supplemental letter outlining five reasons why he believes

the Complaint against him should be dismissed for lack of

personal      jurisdiction.      ("April     9   Letter,"     Dkt.   No.     44.)




4 While Woolfenden, in his February 11 Letter, adv~nced several reasons
for dismissal of the Complaint pursuant to Rule 12 (b) (6), the Court,
during the April 5 Telephone Conference, indicated its preliminary view
that the Complaint alleges sufficient facts to survive a Rule 12 (b) (6)
motion to dismiss. Accordingly, this Order addresses only Woolfenden's
motion to dismiss the Complaint for lack of personal jurisdiction pursuant
to Rule 12 (b) (2).
                                      10
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 11 of 37



First,    Woolfenden argues that the CFTC is not entitled to

jurisdictional discovery because it has failed to establish

a     prima   facie    case      of   personal        jurisdiction.          Second,

Woolfenden opposes the CFTC's argument that the totality of

his    contacts    with    the   forum must          be   evaluated;        instead,

Woolfenden        argues      that     because        each         allegation       is

insufficient on its           own,    the allegations         are    cumulatively

insufficient,      as well.      Third, Woolfenden contends that the

Court should not consider his pre-2013 conduct -- that is,

the conduct predating the relevant statutory period -- in

evaluating personal jurisdiction.                 Fourth, Woolfenden posits

that the five allegations in the Complaint which the CFTC

referenced      during     the   April       5    Telephone    Conference         are

insufficient,       individually       and       collectively,       to   establish

personal jurisdiction because those allegations predate the

relevant      statutory period,        lack support          in the       case   law,

and/or are too general to satisfy the CFTC's burden. Finally,

Woolfenden        argues       that      the       Act      does      not        apply

extraterritorially.

       By letter dated April 19,             2019,       the CFTC responded to

Woolfenden's April 9 Letter,             arguing in further support of

its position that the Court has personal jurisdiction over

Woolfenden.       ( "April 19 Letter," Dkt. No.             45.)    The CFTC also


                                        11
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 12 of 37



submitted the declaration of Christopher Giglio,                       a   Senior

Futures Investigator in the Division of Enforcement at the

Commission,        which    in    turn       attached        twelve     exhibits

purportedly    establishing           Woolfenden's      contacts       with   the

United States as well as New York.                ( See "Giglio Deel.," Dkt.

No. 53.) In its April 19 Letter and supporting materials, the

CFTC presents several reasons for why it believes the Court

has personal jurisdiction over Woolfenden. The CFTC contends

that Woolfenden supervised and controlled TFS-ICAP brokers

who    conducted business        in    the   United   States     and business

directed towards       New York-based clients            in    2014    and 2015

(i.e., during the Charging Period). The CFTC also points to

a business trip that Woolfenden took to New York in March

2014; Woolfenden's supervision of and communication with New

York-based TFS-ICAP brokers; and Woolfenden's management of

a joint effort by the New York and London-based brokers in

2014 and 2015. The CFTC further argues that there is a clear

nexus between Woolfenden's contacts with the United States

and the CFTC's allegations in this action. Specifically, the

CFTC    contends     that   Woolfenden       is     liable    for     TFS-ICAP's

violations of the Act because he supervised and had control

over -- and also aided and abetted -- the illegal conduct of

TFS-ICAP brokers. In light of these factual allegations, the


                                        12
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 13 of 37



CFTC contends that Woolfenden availed himself of the forum,

and the Court should therefore exercise personal jurisdiction

over him.

       By letter dated May 6, 2019, Woolfenden responded to the

CFTC's    April      19     Letter.    ("May    6    Letter,"     Dkt.       No.    48.)

Woolfenden also submitted his own sworn declaration,                               which

included       one     exhibit     and    was       filed   under      seal.        (See

"Woolfenden Declaration," Dkt. No. 49.) At the outset of his

May 6 Letter, Woolfenden contends that the Court should not

consider the twelve attachments to the Giglio Declaration,

because to do so would "improperly treat[] . .                      Woolfenden's

facial     challenge        to    personal      jurisdiction      as     a     factual

challenge."          (Id.    at    1   (emphasis       omitted).)        Woolfenden

proceeds to argue that even if the Court considers the twelve

documents attached to the Giglio Declaration, the Court lacks

personal       jurisdiction        over   Woolfenden        for   four       reasons.

First,    Woolfenden had few contacts with the United States,

and his limited contacts with the forum were insufficient to

establish a "substantial connection" therewith.                        Second,       the

CFTC     has    failed       to    establish        that    its   injuries          were

proximately caused by Woolfenden's contacts with the United

States. Third,         the CFTC's reading of the documents attached

to the Giglio Declaration is at odds with the plain meaning


                                          13
    Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 14 of 37



of those documents -- and the CFTC has thus failed to muster

evidence in support of a             finding of personal       jurisdiction

over Woolfenden.         And     finally,   Woolfenden   argues   that   the

exercise of personal jurisdiction over him would be unfair. 5

        Given this detailed and extensive letter exchange,                as

well as the Court's instructions during the April 5 Telephone

Conference, the Court now construes the February 11 Letter,

March 21 Letter, April 9 Letter, and May 6 Letter, along with

the attached Woolfenden Declaration,                from Woolfenden as      a

motion to dismiss the Complaint pursuant to Rule 12(b) (2) for

lack of personal jurisdiction.

                           II.     LEGAL STANDARDS

        Upon motion,     the Court must dismiss an action against

any defendant over whom it lacks personal jurisdiction. See

Fed. R.     Civ.   P. 12(b) (2). To prevail on such a motion, the

plaintiff "bears the burden of showing that the court has

jurisdiction over the defendant." In re Magnetic Audiotape

Antitrust      Litig.,    334     F.3d 204,   206   (2d Cir.    2003)    (per


5 The Court notes that the U.K. Financial Conduct Authority ("FCA") has
also investigated the events outlined in the complaint but finds that
this fact has no bearing on the proceedings before it. Woolfenden argues
that forcing him to litigate in New York would be "simply unfair" given
the FCA's decision to close its investigation into his alleged misleading
statements or practices. (See May 6 Letter at 1.) But Woolfenden also
argues that since the FCA is still investigating whether his conduct
"makes him unfit to work in the U.K. industry," the court should refrain
from exercising jurisdiction under principles of comity. (Id.; id. at
10.) The Court sees no reason why the parallel FCA proceeding should have
any impact on the CFTC's investigation.
                                       14
 Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 15 of 37



curiam); accord Distefano v. Carozzi N. Arn.,                                      Inc.,      286 F.3d

81,     84      (2d       Cir.    2001);        Bank       Brussels         Lambert      v.     Fiddler

Gonzalez         &   Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999). Where,

as here, a court does not conduct an evidentiary hearing on

the issue of personal jurisdiction, "the plaintiff need only

make a prima facie showing that the court possesses personal

jurisdiction over the defendant." Distefano,                                       286 F.~d at 84

(citing Bank Brussels Lambert, 171 F.3d at 784). To make this

showing,             a     plaintiff        may       demonstrate             "through        its      own

affidavits and supporting materials, containing a good faith

averment of facts that, if credited . . . , would suffice to

establish            jurisdiction            over      the      defendant."         In     re    Methyl

_T_e_r_t_i_a_r_y,.___B_u_t~y,._l_E_t_h_e_r_P_r_o_d_s_._L_i_·a_b_._L_i_·t_i-g_.,   399 F.      Supp.     2d

325,       330           (S.D.N.Y.      2005)        (alterations             omitted)          (quoting

Whitaker v. Arn. Telecasting, Inc., 261 F.3d 196, 208 (2d Cir.

2001)).         When        evaluating          a   motion         to    dismiss      for       lack    of

personal jurisdiction, courts "may consider materials outside

the      pleadings,              including           affidavits             and    other        written

materials." Jonas v.                    Estate of Leven,                 116 F.     Supp.       3d 314,

323 (S.D.N.Y. 2015).

         In deciding whether the plaintiff has met this burden,

the pleadings and affidavits must be viewed in the light most

favorable to the plaintiff, with all doubts resolved in its


                                                      15
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 16 of 37



favor.    See,    e.g.,    Distefano,      286 F.3d at 84; Whitaker,           261

F.3d at 208. "However, conclusory allegations are not enough

to establish personal           jurisdiction." Gmurzynska v.             Hutton,

257 F. Supp. 2d 621, 625 (S.D.N.Y. 2003)                 (internal quotation

marks omitted),       aff'd,    355 F.3d 206         (2d Cir.    2004); accord

Yellow Page Sols., Inc. v. Bell Atl. Yellow Pages Co., No. 00

Civ.    5663,    2001 WL 1468168,         at *3    (S.D.N.Y.    Nov.   19, 2001)

("The plaintiff cannot rely merely on conclusory statements

or     allegations;       rather,   the    prima    facie   showing     must   be

factually supported." (internal citations and quotation marks

omitted)).

                               III. DISCUSSION

A.      THE CFTC'S EXHIBITS

        The Court first addresses the parties' dispute regarding

the record that the Court should consider when deciding the

Woolfenden Motion. Woolfenden challenges the CFTC's reliance

on the twelve documents submitted with its supplemental April

19 Letter, arguing that it would be improper for the Court to

consider those documents at this stage of the proceedings.

The Court disagrees.

        It is well-settled law that "[i]n deciding a pretrial

motion to dismiss for lack of personal jurisdiction a district

court has considerable procedural leeway." Dorchester Fin.


                                          16
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 17 of 37



Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84 (2d Cir. 2013)

(quoting Marine Midland Bank, N.A. v. Miller,                  664 F.2d 899,

904     (2d   Cir.    1981)).     Given     this   leeway,   the   court   "may

determine the motion on the basis of affidavits alone; or it

may permit discovery in aid of the motion; or it may conduct

an evidentiary hearing on the merits                   of the motion."      Id.

(quoting Marine Midland Bank, N.A.,                664 F.2d at 84); accord

In re Methyl Tertiary Butyl Ether Prods. Liab. Litig., 399 F.

Supp.    2d at 330. Therefore,            the Court is satisfied that it

"may consider materials outside the pleadings," including the

Giglio Declaration and its attached exhibits. Jonas,                     116 F.

Supp. 3d at 323.

B.      PERSONAL JURISDICTION OVER WOOLFENDEN

        The Court now turns to the question of whether the CFTC

has made a prima facie showing that the Court has personal

jurisdiction over Woolfenden.

        1. Personal Jurisdiction Test

        The CFTC does not argue that Woolfenden is at home in

the United States such that the Court's exercise of general

jurisdiction would be appropriate. See Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011). It argues

instead       that    this    Court   has      specific   jurisdiction     over

Woolfenden.          To      establish      specific      jurisdiction     over


                                          17
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 18 of 37



Woolfenden, the CFTC must allege that he had "certain minimum

contacts with the relevant forum." In re Terrorist Attacks on

Sept. 11,     2001,    714 F.3d 659,        673    (2d Cir.         2013)   (internal

quotation marks omitted) . 6

       The   first    question is what            constitutes the           "relevant

forum." Under the circumstances presented,                          the Court finds

that the relevant forum here is the United States. "When the

jurisdictional issue        flows     from a        federal         statutory grant

that authorizes suit under federal-question jurisdiction and

nationwide     service of process,                            the   Fifth Amendment

applies,     and the Second Circuit has consistently held that

the   minimum-contacts       test    in     such        circumstances        looks    to

contacts with the entire United States rather than with the

forum state." S.E.C.         v.    Straub,        921    F.    Supp.    2d 244,      253

(S.D.N.Y. 2013)        (internal quotations omitted). Thus, the CFTC

must establish that Woolfenden had minimum contacts with the

United States.

       Apart from considering contacts with the entire United

States, the minimum contacts test is otherwise the same as it

is    in   diversity    cases     because    the        language       of   the   Fifth

Amendment's due process clause is identical to that of the


6 As a preliminary matter, the plaintiff must properly deliver service of
process upon the defendant. Woolfenden does not dispute that service of
process was properly delivered to him, and, in any event, the Court is
satisfied in that regard. (See "Certificate of Service," Dkt. No. 35.)
                                      18
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 19 of 37



Fourteenth Amendment. Waldman v.                 Palestine Liberation Org.,

835 F.3d 317,         330-31       (2d Cir.    2016); Chew v.       Dietrich,    143

F.3d 24, 28 n.4 (2d Cir. 1998). The guiding principle of this

test is whether "the suit arises out of or relates to the

defendant's contacts with the forum." Straub, 921 F. Supp. 2d

at 253 (internal quotation marks and alterations omitted). If

so, the Court may exercise jurisdiction. Here, the CFTC can

meet this test by establishing that Woolfenden "purposefully

availed himself of the privilege of doing business in the

[United States] and . . . could foresee being haled into court

there." Kernan v. Kurz-Hastings,                 Inc., 175 F.3d 236, 242-43

(2d    Cir.   1999)     (internal       quotation marks         and   alterations

omitted) .    "Al though       a    defendant    may not       be   haled   into   a

jurisdiction solely as a result of 'random,'                    'fortuitous,' or

'attenuated'     contacts,                    jurisdiction is proper

where the contacts proximately result                    from actions by the

defendant himself that create a 'substantial connection' with

the forum." Straub, 921 F. Supp. 2d at -253-54 (quoting Burger

King Corp. v. Rudzewicz,              471 U.S.    462,   475    (1985)   (internal

quotations, alteration, and emphasis omitted)).

       The last requirement for exercising jurisdiction is that

"the    exercise       of      jurisdiction       [be]    reasonable        in   the

circumstances." In re Terrorist Attacks, 714 F.3d at 673. In


                                          19
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 20 of 37



assessing     reasonableness,           courts        "determine       whether         the

assertion of personal jurisdiction would comport with 'fair

play and substantial justice.'" Burger King, 471 U.S. at 476

(quoting     Int'l   Shoe Co.      v.    Washington,          326 U.S.        310,     320

(1945)). "The reasonableness inquiry is largely academic in

non-diversity        cases   brought          under     a    federal         law     which

provides for nationwide service of process because of the

strong federal interests involved." S.E.C. v. Syndicated Food

Servs. Int'l, Inc., No. 04 Civ. 1303, 2010 WL 3528406, at *3

(E.D.N.Y. Sept. 3, 2010)         (internal quotation marks omitted).

Nevertheless, the requirement continues to serve a purpose as

a "constitutional floor to protect litigants from truly undue

burdens."     Id.      (internal        quotation           marks     omitted).         In

particular,    where a defendant is not located in the United

States, courts should exercise "great care and reserve .

when extending our notions of personal jurisdiction into the

international context." S.E.C.                 v.     Sharef,   924     F.    Supp.     2d

539,   548    (S.D.N.Y.      2013)      (internal           quotation        marks     and

alteration omitted).

       2. Application of the Minimum Contacts Test

       The CFTC's allegations against Woolfenden sufficiently

establish a prima facie showing that specific jurisdiction is

warranted.     The    CFTC    alleges         ,that    Woolfenden       supervised,


                                         20
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 21 of 37



controlled,      and communicated with TFS-ICAP brokers            in the

United States and the United Kingdom who "flew prices" and

"printed trades" in the course of business directed towards

TFS-ICAP New York-based clients. Based on his alleged role as

described   in    the   Complaint    and   the   record,   the   Court    is

persuaded that Woolfenden' s         dealings rise to the level of

minimum contacts with the           forum in the United States and

support the Court's exercise of personal jurisdiction over

him.

       a. Pre-2013 Allegations

       The first set of allegations in the Complaint requires

the Court to determine whether Woolfenden's pre-2013 contacts

with the United States may be considered for the purpose of

establishing personal jurisdiction for claims arising post-

2013. The Complaint alleges that Woolfenden traveled to New

Jersey in 2007      to evaluate TFS-ICAP' s        LATAM business,       the

majority of which consisted of U.S. Dollar/Mexican Peso and

U.S. Dollar/Brazilian Real currency pairs. Based on his trip,

Woolfenden allegedly concluded that brokers at the LATAM desk

were not flying enough prices. He circulated a memo (quoted

in the Complaint)       indicating that he was asking brokers at

the LATAM desk to fly prices and stating that,              if they did

not, management of the desk would be turned over to another


                                     21
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 22 of 37



segment of the business. The Complaint further alleges that

Woolfenden did indeed replace the two LATAM desk co-managers

who were reluctant to fly prices with another employee who

was willing to do so. This broker acted as desk manager for

the LATAM desk from 2008 until early 2014 and reported to

Woolfenden     throughout    that    time.      From 2008    to     2015,   that

broker and another broker "frequently flew prices and printed

fake trades to clients as they had been encouraged to do so

by Woolfenden." (Compl. ! 78.)

        TFS-ICAP argues that these allegations are irrelevant to

the p~rsonal jurisdiction analysis and that it would be unjust

for the Court to consider them.              The Court disagrees. While

there is scant case law on this issue, the courts that have

considered the question have held that the analysis hinges on

whether the plaintiff is asking the Court to assert specific

or   general   jurisdiction     over      the   defendant.     In    diversity

cases     applying   New    York's    long-arm      statute,      C.P.L.R.     §

302(a),    this Court has found that,            for the purposes of the

Fourteenth Amendment due process analysis, the "time period

is irrelevant; so long as defendants transacted business in

New York, and plaintiff's claims arise out of that activity,

personal jurisdiction is proper." Afloat in France,                    Inc. v.

Bancroft Cruises Ltd., No. 03 Civ. 917, 2003 WL 22400213, at


                                     22
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 23 of 37



*5 n.8    (S.D.N.Y. Oct. 21, 2003); see also Mellon Bank (East)

PSFS,    Nat'l Ass'n v.          Farino,    960 F.2d 1217,           1224     (3d Cir.

1992)    ("[W]e must take into account the defendants' contacts

with the Commonwealth before, during, and after the dates the

loans were made and the guaranties were executed." (emphasis

omitted));     Steel v.      United States,           813    F.2d 1545,       1549-50

(9th Cir. 1987)          ("[T]he fair warning given by [defendant] by

his contacts with California does not expire simply because

of his lack of later contacts with the state."); Praetorian

Specialty Ins.       Co.    v. Auguillard Constr.             Co.,    Inc.,    829 F.

Supp.    2d 456,    468    (W.D. La.       2010)    (noting the lack of case

law on the issue). In general jurisdiction cases, on the other

hand,    where     the     defendant's          contacts    are   generally       more

extensive,     the need arises for some sort of limiting time

period. The Second Circuit has approved of a six-year lookback

period before the complaint was filed, and the Supreme Court

has approved of a seven-year lookback period. See Metro. Life

Ins. Co. v. Robertson-Ceco Corp.,                  84 F.3d 560, 569           (2d Cir.

1996); Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

U.S. 408, 409-11 (1984); see also In re Terrorist Attacks on

Sept. 11, 2001, 440 F. Supp. 2d 281, 285 (S.D.N.Y. 2006).

        As noted, this case concerns specific jurisdiction, even

though    --   because      it   also   entails       a     federal    question


                                           23
    Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 24 of 37



C.P.L.R. § 302(a) does not apply. It follows that there is no

set time period for which Woolfenden's contacts with the forum

can     be   used   to    support       the    Court's     exercise    of   personal

jurisdiction        over   him.     Instead,         the   guiding    principle    is

whether the suit "relates to the defendant's contacts with

the      forum."    Straub,       921     F.       Supp.   2d    at   253   (quoting

Helicopteros, 466 U.S. at 414 n.8)                    (internal quotation marks

and alteration omitted). If so, the Court may·consider those

contacts      for   the     purpose       of       determining    whether    it   has

jurisdiction over the defendant, even if some of the contacts

with the forum pre-date the conduct that forms the basis of

the cause of action. 7 Thus, the question here is whether the

CFTC's case arises out of, or relates to, Woolfenden's pre-

2013 conduct as alleged in the Complaint.

         At this preliminary stage in the litigation, the Court

finds that the pre-2013 contacts are sufficiently related to




7 Of course, there are limits on how far back in time the Court may assess
contacts   giving rise    to personal    jurisdiction even   in specific
jurisdiction cases. Some limits will implicate due process, whether the
case falls under the Fifth Amendment or the Fourteenth Amendment. At a
certain point remote in time a defendant will cease to have fair warning
that his contacts with the forum could support personal jurisdiction.
This case does not present such concerns because the earliest allegations
date to 2007, just six years before the statutory conduct period. Other
limits stem from more practical considerations: the contacts may so pre-
date the conduct at issue that they do not relate to the suit. See Molex
Co., LLC v. Andress, 887 F. Supp. 2d 1189, 1202 (N.D. Ala. 2012) (proper
temporal scope of minimum contacts analysis under the Fourteenth Amendment
deemed to be all contacts "related to the claims asserted in this action"
 (emphasis omitted)).
                                              24
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 25 of 37



the CFTC's allegations. The Complaint alleges that Woolfenden

visited the United States,         diagnosed a problem relating to

TFS-ICAP brokers flying prices, and took direct action to fix

it,   which caused the alleged flying and printing at issue

here during the statutory period. It does not matter, for the

purposes of determining minimum ~ontacts, whether his conduct

was lawful at the time or even whether flying and printing

trades was lawful at the time. Woolfenden cites no case to

the   contrary.    What     matters      are   Woolfenden's       contacts

themselves, and whether the CFTC suit relates to them. Because

the CFTC alleges that Woolfenden's trip to the United States

and the actions he took following his trip caused the flying

and printing that took place during the statutory conduct

period, the Court finds that it may consider these Woolfenden

contacts    with   the    United     States    for    the   purposes    of

determining exercise of personal jurisdiction over him.

      b. 2013 and Post-2013 Allegations

      Turning to Woolfenden's contacts with the United States

dating from 2013 and later, the Court is satisfied that these

contacts,   when   viewed    in     conjunction      with   the   pre-2013

contacts described above,          support the Court's       exercise of

personal jurisdiction over Woolfenden.




                                    25
    Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 26 of 37



         The Complaint alleges that Woolfenden maintained some

level of supervisory control over brokers in the United States

and      failed     to     supervise    diligently,      in    violation     of

Regulation 166.3. Even in non-CFTC cases, supervisory control

over an employee may be grounds for permitting the exercise

of jurisdiction over the supervisor. 8 E.g.,                  Charles Schwab

Corp. v. Bank of America Corp., 883 F.3d 68, 85 (2d Cir. 2018)

(citing Leasco Data Processing Equip. Corp. v. Maxwell,                     468

F.2d 1326, 1330 (2d Cir. 1972), abrogated by Morrison v. Nat'l

Australia Bank Ltd., 561 U.S. 247 (2010)).

         Here,    the    allegations   of supervision and control are

robust,      particularly when         viewed   in    conjunction   with    the

CFTC's       exhibits.      For   example,      the    CFTC    alleges     that

Woolfenden supervised the              emerging markets brokers          in the

United States through at least 2015. The manager of the New


8 The Court notes that the cases cited by Woolfenden on the issue of
supervision and control are inapposite insofar as they interpret the
subsection of New York's long-arm statute that provides for jurisdiction
over a person who transacts business in the state. (April 9 Letter at 3,
May 6 Letter at 5 (citing Karabu Corp. v. Gitner, 16 F. Supp. 2d 319,
323-24 (S.D.N.Y. 1998); Vista Food Exchange, Inc. v. Champion Foodservice,
LLC, 124 F. Supp. 3d 301, 308 (S.D.N.Y. 2015)) .) The New York long-arm
statute is not entirely coextensive with the due process inquiry. Eades
v. Kennedy, PC Law Offices, 799 F.3d 161, 168 (2d Cir. 2015) (N.Y.C.P.L.R.
§  302 (a) broader than federal due process); Best Van Lines, Inc. v.
Walker, 490 F.3d 239, 245 (2d Cir. 2007) (N.Y.C.P.L.R. § 302(a) narrower
than federal due process). Furthermore, the cases cited by Woolfenden are
distinguishable; in Karabu, the complaint was "completely devoid of any
factual specificity" indicating how the individual defendants had
participated in the alleged scheme, 16 F. Supp. 2d at 325, and in Vista
Food Exchange, the two individual defendants played only minor roles in
the scheme by, e.g., mailing allegedly fraudulent invoices, 124 F. Supp.
3d at 308-09.
                                        26
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 27 of 37



York LATAM desk reported directly to Woolfenden and sent him

status reports on the business. Woolfenden hired and managed

U.S.-based brokers, including by controlling the bonus pool

and     exercising     authority       over    hiring      decisions.        These

allegations     are     not,      as   Woolfenden         contends,        general

statements about his title and position in the organization,

but rather indicate that he played a key role in supervising

the conduct at issue. (See March 21 Letter at 2.) In contrast,

the complaints in the cases cited by Woolfenden included only

vague and unsupported allegations of a defendant's control,

rendering those cases distinguishable. See Pilates,                       Inc. v.

Current     Concepts,       No.   96-cv-43,     1996    WL    599654,       at   *3

(S.D.N.Y.    Oct.     18,    1996);    Ontel    Prods.,      Inc.   v.     Project

Strategies Corp., 899 F. Supp. 1144, 1148 (S.D.N.Y. 1995).

        The CFTC's exhibits provide additional support for the

allegations     in    the     Complaint       that   Woolfenden          exercised

supervisory control over employees in the United States. The

exhibits    demonstrate Woolfenden' s           role managing the            LATAM

desk,    which was     located in the United States.                Exhibits A

through C show Woolfenden working through staffing issues

with the LATAM desk in early 2014, including issues related

to employee shifts,          setting up "lines," and hiring.                It is

also significant that he travelled to New York on business


                                       27
    Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 28 of 37



during      this   time,     as   evidenced   by     Exhibit    D.    Exhibits     F

through I      further underscore his managing of John Ward,                       a

U.S.-based broker; Woolfenden requested reports and feedback

ranging from casual updates to business plans.

         Woolfenden        argues    that     these     contacts          are   not

jurisdictionally significant            because       there    is    no   evidence

that brokers in London contacted New York clients,                         or that

Woolfenden directed anyone to do anything;                     Woolfenden also

argues that the New York desk's clients may not be traders in

the United States.          (May 6 Letter at 4.) These arguments fail.

The emails-~ in both tone and content -- show Woolfenden's

close involvement with the running of the LATAM desk, which,

again, was located in the United States. For the purposes of

jurisdiction,         Woolfenden exercised supervision and control

over employees in the United States,                  and the CFTC's claims

are related to those contacts. 9

         The   CFTC     further     alleges     in     the     Complaint        that

Woolfenden was well aware of the flying and printing practices

in New York and did not take action to stop it. The Complaint


9  These exhibits also provide support for the CFTC' s argument in its
February 22 Letter that Woolfenden supervised London-based brokers who
flew prices and printed trades to U.S. clients while assisting the LATAM
desk in early 2014. (See Complaint i i 84-85, 90-93.) While the Complaint
does not explicitly tie Woolfenden to these London-based brokers, apart
from the allegation that he had control and supervisory responsibilities
over the Emerging Markets desk in London (Complaint i 139), Exhibits A-D
show Woolfenden's involvement in the staffing of London-based brokers on
the LATAM desk.
                                       28
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 29 of 37



quotes two messages from July 2014 to Woolfenden from a New

York-based broker expressing concern about how much flying

and printing was     occurring.        Woolfenden responded that the

broker made a valid point and forwarded the email to Dibbs.

The Complaint also quotes one message from January 2015 from

the same broker offering to print and fly more aggressively,

and another message from June 2015 referring again to the

LATAM desk's practice of flying prices. Exhibits F, K, and L

provide    strong   support      for        these   allegations   and      show

Woolfenden acknowledging the practices of flying and printing

      and while the exchanges in the exhibits do not appear to

be specific to trading in the United States,                they are more

than    sufficient to   show that Woolfenden was             aware   of the

practices.

       Woolfenden argues that communications to him from the

United States do not create jurisdiction because he did not

create those communications, see February 11 Letter at 2, but

the import here is the substance of the communications and

the     knowledge   that   the     communications         transmitted        to

Woolfenden -- knowledge that goes to the heart of the CFTC's

causes of action. Accord Sullivan v.                Barclays PLC,    No.    13-

cv-2811, 2017 WL 685570, at *45 (S.D.N.Y. 2017)              (jurisdiction

over foreign bank not warranted where the complaint did not


                                       29
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 30 of 37



allege that the bank "directly communicated with any United

States      co-conspirator" about           rate-fixing);       id.   at   *48   (no

personal jurisdiction where the complaint "fails to allege

any United States connection to the alleged communications").

       Similarly, Woolfenden argues that his own communications

to    U.S. -based brokers       do    not     create   jurisdiction because

courts look at a defendant's contacts with the forum itself

and not persons who reside there,               see February 11 Letter at

2,    but    this   argument    also     fails.     For   one     thing,    it    is

difficult to imagine how a defendant might have contact with

a country without having contact with the people inside it.

The    presence       of   contacts    with     indi victuals          while     not

necessarily sufficient -- is thus unremarkable. And contacts

with individuals in a certain forum can certainly translate

to contact with the forum itself if, as here, the defendant

is taking action that affects the forum through his contacts

with the individuals.

       The    cases    cited by Woolf en den        are   inapposi te      to    the

extent they involved personal relationships that had effects

only on the individuals and not the forum. ~ , Walden v.

Fiore, 571 U.S. 277, 285             (2014)    ("[T]he plaintiff cannot be

the only link between the defendant and the forum."); DirecTV

Latin Am., LLC v. Park 610, LLC, 691 F. Supp. 2d 405, 422-23


                                        30
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 31 of 37



(S.D.N.Y.    2010)   {phone      calls    to    New York     insufficient   to

establish personal      jurisdiction under the state's long-arm

statute where the "center of gravity" of the transaction was

outside New York) . 10 In contrast, Woolfenden communicated with

U.S.-based brokers precisely because he wanted them to take

some sort of action; that is the usual purpose of a business

communication.       (E.g.,      Giglio        Deel.   Ex.    A     (arranging

staffing), Ex. L ("Please never admit to clients that we have

ever flown rates              .") .) These communications constitute

conduct   "expressly directed                     at   the   United States."

AmTrust Fin. Servs., Inc. v. Lacchini, 260 F. Supp. 3d 316,

333   (S.D.N.Y.   2017);   id.     (jurisdiction permitted when "the

conduct at issue w.as aimed at causing effects in the United

States") .

       In short, Woolfenden's contacts with the United States

were not "random,      fortuitous,        or attenuated."         (February 11

Letter at 1 (quoting Walden, 571 U.S. at 286) .) Rather, they




10 Several cases cited by Woolfenden are unpersuasive because they
demonstrate only that the complaint must allege more than "occasional
electronic communications." (See March 21 Letter at 2 (citing Wego Chem.
& Mineral Corp. v. Magnablend Inc., 945 F. Supp. 2d 377, 386 (E.D.N.Y.
2013)) .) First, the CFTC is not expected (and not required) to cite to
every email in its possession, and the emails in the record demonstrate
that Woolfenden had an active relationship with the U.S.-based brokers he
supervised. Second, the CFTC alleges that Woolfenden sent at least 125
emails to then-current or prospective New York-based brokers between
January 6, 2014 and November 9, 2015, which -- while perhaps not enough
on its own to demonstrate supervision -- is much more than "occasional"
contact. Giglio Deel. ~ 5.
                                     31
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 32 of 37



were the      kinds    of contacts      that arise      from a     supervisory

position. At this stage of the litigation, the CFTC has made

a   prima    facie    case that      these   contacts are        sufficient to

establish personal jurisdiction over Woolfenden.

      c. Causation

      The Court next turns to Woolfenden's argument,                      raised

for the first time in the May 6 Letter,                  that the CFTC has

failed to demonstrate that Woolfenden' s                 contacts with the

United States proximately caused the alleged injuries.                        (May

6 Letter at 6 (citing SPV Osus Ltd. v. UBS AG, 882 F.3d 333,

344   (2d Cir. 2018)) .) Woolfenden argues that "[n]one of the

alleged     contacts    set    forth    in   the     Complaint    or    exhibits

proximately caused the claims in counts One, Two, Three, or

Four." (Id. )

      For     several    reasons,      the   Court    disagrees        with   both

Woolfenden's analysis and his conclusion. First, Woolfenden

misconstrues the case law. It is not entirely clear that the

Second      Circuit    has    ever   adopted   the     proximate       causation

standard urged by Woolfenden. In the case cited by Woolfenden,

SPV Osus Ltd. v. UBS AG, the Second Circuit relied on Chew v.

Dietrich in noting th~t the proximate causation standard "may

be appropriate" if the defendant's contacts with the forum

are limited. 882 F.3d at 344 (quoting Chew, 143 F.3d at 29).


                                       32
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 33 of 37



But although the court's opinion in Chew v. Dietrich compared

the practices of several circuits and suggested that if a

defendant "had only limited contacts with the state it may be

appropriate to say that he will be subject to suit in that

state only if the plaintiff's injury was proximately caused

by those      contacts,"       143    F. 3d at   29,   the    court "expressly

declined to adopt such a standard" across the board. Straub,

921 F. Supp. 2d at 254 n.6. And SPV Osus Ltd. reaffirmed the

need for      case-specific inquiry in determining whether the

"defendant's         suit-related        conduct                   create[s]       a

substantial connection with the forum State." 882 F.3d at 344

(quoting Walden, 571 U.S. at 284).

       While a recent decision from this Court interpreted SPV

Osus   Ltd.    as    requiring       a   determination       of   the    amount   of

contacts and then the application of either the proximate

causation or "but            for"    tests,    depending on the amount            of

contacts, the Court relied in part on the many similarities

between the case before it and the Second Circuit opinion.

SPV Osus Ltd. v. UniCredit Bank Austria, No. 18-cv-3497, 2019

WL 1438163, at *6 (S.D.N.Y. Mar. 30, 2019)                    (noting that both

cases related to the Madoff ponzi scheme litigation).

       In   any     event,    Woolfenden' s      contacts     with      the   United

States were not so limited that the Court is persuaded to use


                                          33
    Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 34 of 37



the     "proximate      causation"    test.    As       detailed    above,    his

involvement in the oversight of U.S.-based brokers and his

earlier trip to the United States amount to far more than the

"handful of communications and transfers of funds" at issue

in SPV Osus Ltd. v. UBS AG. 882 F.3d at 345.

        More importantly, however, even if the Court determined

that Woolfenden's contacts were so limited as to necessitate

a     finding    of   proximate   cause,    the     CFTC    has    alleged   that

Woolfenden's          contacts    proximately           caused. the . alleged

injuries . 11 Perhaps most strikingly,              the CFTC alleges that

Woolfenden's visit to the United States in 2007 led to his

encouragement of flying and printing, and the exhibits of his

emails and text messages with U.S.-based brokers demonstrate

an awareness of the practices, which,                   the CFTC alleges,      he

did nothing to end. Thus, the CFTC has sufficiently alleged

proximate causation.

        d. Reasonableness Inquiry

         Finally,     the Court addresses         the    second component of

personal        jurisdiction:     Whether     the    exercise      of   personal

jurisdiction          over   Woolfenden     comports       with    "traditional

notions of fair play and substantial justice." In re Terrorist


11 The Court notes that the CFTC refers to an "articulable nexus," which
is the standard for the business transaction subsection of the New York
long-arm statute, C.P.L.R. § 302 (a) (1). (April 19 Letter at 2 (citing
Cohen v. BMW Invs. L.P., 144 F. Supp. 3d 492, 497 (S.D.N.Y. 2015)) .)
                                      34
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 35 of 37



Attacks, 714 F.3d at 673. To be sure, the defendant lives and

works in the U.K. But while Woolfenden argues that submitting

to U.S.     jurisdiction would be "an extraordinary financial,

emotional, and logistical burden," he makes no particularized

showing of why the ·burden should be so great, apart from the

understandable         difficulties          arising       from     geographical

distance.     (May    6   Letter   at   10.)      Unlike     the    defendant       in

Sharef,    there     is   no   evidence      of   advanced    age       or    lack of

English language skills, both of which could militate against

exercising jurisdiction.           924 F.     Supp.     2d at 548.       Given the

allegations in the Complaint that Woolfenden was aware of the

New York desk's practice of flying and printing trades, the

Court is persuaded that its exercise of personal jurisdiction

over Woolfenden comports with traditional notions                             of fair

play and substantial justice.

C.      THE CORPORATE DEFENDANTS AND DIBB

        As previously noted,        the Court has received the pre-

motion letter exchanges            from the Corporate             Defendants and

Dibb, each of which also contemplates a motion to dismiss the

Complaint. The Court held a telephone conference with counsel

for the Corporate Defendants and counsel for Dibb on April 4,

2019    (the "April 4 Telephone Conference").                 (See Dkt. Minute

Entry     dated      4/5/2019.·)    During        the    April      4        Telephone


                                        35
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 36 of 37



Conference,       the     Court           indicated          to   the     parties      its

preliminary view that the Complaint alleges sufficient facts

to survive a Rule 12 (b) (6)                  motion to dismiss.          However,     the

Court also indicated that it would entertain further argument

regarding Count III of the Complaint, which alleges that TFS-

ICAP    entered        into       and     confirmed          fictitious      sales     and

transactions used to cause the reporting of untrue and non-

bona   fide   prices.         The       Court       therefore     afforded    Dibb     the

opportunity       to     submit          an     additional        three-page       letter

regarding his arguments for dismissal of Count III of the

Complaint, and the Court also afforded the CFTC an opportunity

to respond to Dibb's supplemental letter, if any. The Court

did    not    indicate        a     deadline          for     submission      of     those

supplemental      letters,          and       it    has     not   received    any     such

submissions to date. Accordingly,                         the Court now sets forth

deadlines for those submissions: Dibb may submit a three-page

letter on the issue of Count III of the Complaint by seven

days from the date of entry of this Order; and the CFTC may

respond, in a three-page letter, by seven days from the date

of Dibb's submission.

                                        IV.     ORDER

       Accordingly, it is hereby




                                               36
Case 1:18-cv-08914-VM Document 54 Filed 11/20/19 Page 37 of 37



      ORDERED that the motion so deemed by the Court as filed

by defendant Jeremy Woolfenden to dismiss (Dkt. Nos. 38, 43,

44, 48, and 49) the Complaint of plaintiff Commodity Futures

Trading Commission     ( "CFTC")   ( Dkt.   No.   5)    pursuant to Rule

12 (b) (2)   of the Federal Rules of Civil Procedure is DENIED.

It is further

      ORDERED that if defendant Ian Dibb               ("Dibb")    wishes to

supplement his prior letter exchange regarding dismissal of

the Complaint, he may submit a three-page letter on the issue

of Count III of the Complaint by seven days from the date of

entry of this Order;      and the CFTC may submit a three-page

letter in response by seven days            from the date of          Dibb' s

submission.


SO ORDERED.

Dated:       New York, New York
             20 November 2019



                                        ~               U.S.D.J.




                                   37
